Citation Nr: 0719897	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  02-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial disability rating for 
tension headaches with cervical pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 until 
his retirement in September 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated in February 2004.  
In that decision, the Board denied a compensable rating for 
the veteran's service connected headaches with cervical pain.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
April 2005, the Court granted a joint motion of the parties, 
vacated the Board's February 2004 decision, and remanded the 
matter to the Board for action consistent with the Court's 
Order.

In July 2005, the Board remanded this issue to the RO for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran's headaches result in no prostrating attacks and 
the veteran has no separate pathology of the cervical spine.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for tension 
headaches with cervical pain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a compensable disability rating for 
his service-connected tension headaches with cervical pain.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
submit any pertinent evidence in his possession, by letter 
mailed in August 2005, after its initial adjudication of the 
claim.  Notice of the type of evidence necessary to establish 
an effective date for the increased rating sought was 
provided in March 2006.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in December 2006.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is currently assigned a noncompensable disability 
rating for tension headaches with cervical pain under 
Diagnostic Code 8100.  Although that code deals with migraine 
headaches, and the veteran has been diagnosed with tension 
headaches, when an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2006).  

In this case, no other diagnostic code addresses headaches as 
directly as Diagnostic Code 8100.  By the veteran's own 
account, headaches are his primary symptomatology, and they 
account principally for his functional impairment.  
Accordingly, the Board finds that Diagnostic Code 8100 is the 
most appropriate diagnostic code to address the veteran's 
tension headaches.  

A 10 percent disability rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 
noncompensable evaluation is appropriate for less frequent 
attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson, supra (in which the Court quotes 
Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack.).  By way 
of reference, the Board notes that according to WEBSTER'S NEW 
WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 
(1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  A very similar definition is 
found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  

The veteran was afforded a VA examination in May 2006.  The 
examiner diagnosed combined muscle tension and contraction 
headaches, but found that none of the headaches were 
prostrating enough to result in interference with the 
veteran's employment.  According to the examiner, they do not 
prevent him from working, although discomfort does make his 
job more difficult.  The examiner also found that the 
headaches do not result in severe economic inadaptability.  

The findings of the May 2006 examiner are consistent with the 
veteran's statements.  Although, as pointed out by the 
parties in the April 2005 Joint Motion for Remand, the 
veteran has complained of headaches that cause loss of sleep, 
inability to rest, nausea and distortion of vision, he has 
also consistently stated that he does not miss work because 
of his headaches.  The Board must look not only to the 
veteran's description of his symptoms, but to his actions and 
behavior, as reported by him, when confronted with those 
symptoms.  In this case, his reported response to his 
headaches does not indicate prostration, but demonstrates a 
continuation of his normal activity, albeit at a reduced 
level.  

The veteran also underwent a VA examination in November 2005.  
That examiner provided an opinion in December 2005, stating 
that about twice a month, the headaches become severe, and 
affect the quality of the veteran's work and his ability to 
concentrate.  However, the examiner noted that, because of 
his military training, he does not leave work and tries to 
hang in there and fight through the headache.  During these 
times, he is fairly miserable and just gets through work.  
While the veteran's headaches clearly impair his ability to 
function, this opinion does not indicate that they are 
prostrating.  Indeed, it supports the May 2006 examiner's 
opinion that, although the headaches make the veteran's job 
more difficult, they do not prevent him from performing his 
job.  Thus, they are not prostrating.

The veteran was also afforded a VA neurological examination 
in November 2000.  He reported that his headaches occur two 
to three times a week; however, the examination report notes 
that "he said they are not very severe."  His headaches 
would last for an hour or so and were mainly a dull ache in 
his temples.  There were no associated symptoms.  

The Board acknowledges that the December 2005 examiner 
described the veteran's headaches as occasionally "severe."  
However, use of terminology such as "severe" by VA examiners 
and others, although evidence to be considered by the Board, 
is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).  Indeed, the rating 
criteria provide no indication that "severe" headaches 
correspond to a compensable rating or to any particular 
rating.  In light of the specific question asked of the 
examiner, i.e., whether the veteran's headaches were 
prostrating, his description of the veteran's headaches as 
"severe," offered as it was without reference to the 
framework of the rating criteria, is not persuasive evidence.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994) [the Board's 
consideration of factors which are wholly outside the rating 
criteria provided by the regulations is error as a matter of 
law].

Based on the medical evidence of record, the Board concludes 
that the veteran's headaches, while they impair his ability 
to perform his occupational duties, are not prostrating in 
nature, and therefore do not meet the criteria for a 
compensable rating under Diagnostic Code 8100.  

The Board has also considered whether a compensable rating is 
warranted for the veteran's cervical pain.  However, the 
November 2000 VA examiner found that there was in fact no 
disability of the cervical spine, but that the veteran's neck 
pain was related to stress.  X-rays were normal at that time, 
and the veteran had full range of motion of the cervical 
spine without significant pain.  A compensable rating is 
therefore not warranted under the General Rating Formula for 
Disease and Injuries of the Spine, which requires for the 
minimum 10 percent rating that forward flexion of the 
cervical spine not be greater than 40 degrees; that combined 
range of motion of the cervical spine not be greater than 170 
degrees; muscle spasm, guarding, or localized tenderness; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  

Cervical and left shoulder X-rays were also taken in January 
2006, and, although mild degenerative joint disease of the 
epiphyseal joints was noted, after review, these results were 
interpreted as not showing any abnormality.  Most 
significantly, at that time, the veteran had full range of 
neck motion.  The Board also notes that the November 2000 
examiner specifically found that the veteran's neck pain was 
not attributable to any disability of the cervical spine, but 
was attributable to stress.  

The Board notes that the veteran has complained of some 
tingling in his left arm when he first awakens in the 
morning.  However, neurological examination in May 2006 was 
pertinently negative.  

Based on the medical evidence of record, and the veteran's 
statements, the Board concludes that the criteria for a 
compensable disability rating for the veteran's tension 
headaches with cervical pain are not met.  

In so finding, the Board has considered whether a staged 
rating is warranted for any period of time under 
consideration.  However, in this case, the medical evidence 
of record, and the veteran's accounts, support the 
proposition that the veteran's service-connected headaches 
have not changed appreciably during the period on appeal.  In 
any case, the type and degree of symptomatology contemplated 
for a compensable disability record are not met during any 
period of time here under consideration.  

Other Considerations

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his headaches, he has not missed work 
because of the disability, and the manifestations of the 
disability are not unusual or exceptional.  In sum, there is 
no indication in the record that the average industrial 
impairment from the disability would be to a compensable 
degree.  Accordingly, the Board has concluded that referral 
of this case for extra-schedular consideration is not in 
order.  


ORDER

Entitlement to a compensable initial disability rating for 
tension headaches with cervical pain is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


